                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DMSION
                                 No. 7:18-CR-94-D


UNITED STATES OF AMERICA                     )
                                             )
                                             )
                  v.                         )              ORDER
                                             )
KEVIN SIMPKINS,                              )
                                             )
                         Defendant.          )


       On May 21, 2020, Kevin Simpkins ("Simpkins" or "defendant") moved pro se for

compassionate release under the First Step Act ("First Step Act"), Pub. L. No. 115-391, § 603(b),

132 Stat. 5194, 5238--41 (2018) (codified as amended at 18 U.S.C. § 3582) [D.E. 173]. On April

14, 2021, the government responded in opposition and filed exhibits in support [D.E. 222]. As

explained below, the court denies Simpkins's motion.

                                                 I.

       On December 3, 2018, with a written plea agreement, Simpkins pleaded guilty to conspiracy

to distribute and possess with intent to distribute 100 grams or more of heroin (count one) and

possession with intent to distribute 100 grams or more of heroin (count two). See [D.E. 107, 108].

On March 4, 2019, the court held Simpkins's sentencing hearing and adopted the facts as set forth

in the Presentence Investigation Report ("PSR"). See [D.E. 146, 152, 154]. The court determined

Simpkins's total offense level to be 31, his criminal history category to be VI, and his advisory

guideline range to be 188 to 235 months' imprisonment. See [D.E. 154] 1. After granting the

government's downward departure motion and thoroughly considering all relevant factors under 18

U.S.C. § 3553(a), the court sentenced Simpkins to 132months' imprisonmentoncountoneand 132



           Case 7:18-cr-00094-D Document 226 Filed 06/15/21 Page 1 of 8
months' imprisonment on count two, to run concurrently, for a total sentence of 132 months'

imprisonment. See [D.E. 153, 154]. Simpkins did not appeal.

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all adminb:trative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthe defendant's facility, whicheveris earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

under section 3582(c)(1 )(A), a court must consult the sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a ~entence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c){l)(A)'s requirements and adds that the defendant not be "a danger to the         I
                                                                                                             I




safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples of extraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

                                                  2

           Case 7:18-cr-00094-D Document 226 Filed 06/15/21 Page 2 of 8
extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       Ci) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           dise~e, and advanced dementia.

                       (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                             (III) experiencing deteriorating physical or mental health because
                                  of the aging process,

                             that substantially dimini~bes the ability of the defendant to
                             provide self-care within the environment ofa correctional facility
                             and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                     is experiencing a serious deterioration in physical or mental health
                     because ofthe aging process; and (iii) has served at least 10 years or 75
                     percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-

                      Ci) The death or incapacitation ofthe caregiver ofthe defendant's minor
                          child or minor children.

                      (ii) The incapacitation of the defendant's spouse or registered partner
                          when the defendant would be the only available caregiver for the
                          spouse or registered partner.

                                                    3

             Case 7:18-cr-00094-D Document 226 Filed 06/15/21 Page 3 of 8
 that "an extraordinary and compelling reason need not have been unforeseen at the time of.

 sentencing to warrant a reduction in the term of imprisonment." U.S.S.G. § lB 1.13 cmt. n.2. Thus,

 the fact ''that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

 updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

 provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

 3582(c)(l)(A). See,~, United States v. High, 997 F.3d 181, 186 (4th Cir. 2021); United States

v.Kibble,992F.3d326,330-31 (4thCir.202l);UnitedStatesv.McCoy.981 F.3d271,280-84(4th

 Cir. 2020). Rather, "[section] lB 1.13 only applies when a request for compassionate release is made

upon motion of the Director of the [BOP]." Kibble, 992 F.3d at 330-31. Nevertheless, section

 lB 1.13 provides informative policy when assessing an inmate's motion, but a court independently

determines whether "extraordinary and compelling reasons" warrant a sentence reduction under 18

U.S.C. § 3582(c)(l)(A)(i). See High. 997 F.3d at 186; McCoy. 981 F.3d at 284. In doing so, the

court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the

 section 3553(a) factors. See, e.g., McCoy. 981 F.3d at 280-84; United States v. Jones, 980 F.3d


                (D) Other Reasons.-As determined by the Director of the Bureau of
                    Prisons, there exists in the defendant's case an extraordinary and
                    compelling reason other than, or in combination with, the reasons
                    described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                  4

            Case 7:18-cr-00094-D Document 226 Filed 06/15/21 Page 4 of 8
1098, 1101--03 (6th Cir. 2020); United States v. Qmm, 980 F.3d 1178, 1180-81 (7th Cir. 2020);

United States v. RY:ffm, 978 F.3d 1000, 1007--08 (6th Cir. 2020); United States v. Brooker, 976 F.3d

228, 237-38 (2d Cir. 2020); United States v. Clark, No. 1:09cr336-1, 2020 WL 1874140, at *2

(M.D.N.C. Apr. 15, 2020) (unpublished).

       On June 3, 2020, Simpkins submitted a compassionate release request to the warden. See

[D.E. 222-1]. The government has not invoked section 3582's exhaustion requirement. See [D.E.

222]; United States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020).2 Accordingly, the court

addresses Simpkins's claim on the merits.

       Simpkins seeks compassionate release pursuant to section 3582(c)(1 )(A). In support of his

request, Simpkins cites the COVID-19 pandemic, his age (53), his race, his family history of

hypertension, diabetes, and asthma, and his family circumstances. See [D.E. 173] 1, 3, 5, 7, 9; [D.E.

222-1]. Simpkins also cites his rehabilitation efforts, that he has served over 30 months of his

sentence, and his release plan. See [D.E. 173] 1, 5, 9.

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). Although Simpkins states that

he has a family history of hypertension, diabetes, and asthma, he has not stated that he has these

medical conditions or demonstrated that were he to contract them that they could not be treated while

Simpkins serves his sentence. Cf. [D.E. 222-2] (medical records); [D.E. 222-3] (initial health

screen). Moreover, although Simpkins's medical records indicate he has a history of smoking, he


       2
          The Fourth Circuit has not addressed whether section 3582's exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See Alam, 960 F.3d at 833-34.

                                                 5

           Case 7:18-cr-00094-D Document 226 Filed 06/15/21 Page 5 of 8
has received both doses of the Pfizer BioNTech vaccine. See [D.E. 222-2] 2; [D.E. 222-4].

Accordingly, reducing Simpkins's sentence is not consistent with application note l(A). See 18

U.S.C. § 3582(c)(l)(A).

        As for the ''family circumstances" policy statement, the policy statement requires "[t]he death

or incapacitation of the caregiver of the defendant's minor child or minor children" or "[t]he

incapacitation ofthe defendant's spouse or registered partner when the defendant would be the only

availablecaregiverforthespouseorregisteredpartner." U.S.S.G. § lBl.13 cmt.n.l(C). Although

Simpkins claims that his mother is 78 years old and ''very sick" and that his four children ''really

    •
need [him]," Simpkins has not shown the death or incapacitation of the caregiver of his children.3

Likewise, Simpkins has not shown the incapacitation of his spouse or registered partner or that

Simpkins would be their only available caregiver. Cf. [D.E. 173] 9. Accordingly, reducing

Simpkins' s sentence is :t;iot consistent with application ofnote 1(C). See 18 U.S.C. § 3582(c)(1 )(A).

        As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, Simpkins's family medical history, age, race, family circumstances,

rehabilitation efforts, that he·has served over 30 months of his sentence, and his release plan are

extraordinary and compellfug reasons under section 3582(c)(l)(A). Cf. United States v. Raia, 954

F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility that

it may spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread."). Even so, the section3553(a) factors counsel againstreducing Simpkins's sentence.



        3
            Simpkins's 2019 PSR states that his mother is 88 years old and disabled. See PSR ,r 61.
It also states that Simpkins has five children with four women. See id. In 2019, the children were
age 26, 24, 23, 15, and 11. See id.

                                                  6

              Case 7:18-cr-00094-D Document 226 Filed 06/15/21 Page 6 of 8
See High. 997 F.3d at 187-91; Kibble, 992 F.3d at 331-32; United States v. Chambliss, 948 F.3d

691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140, at *3-8.

        Simpkins is 53 years old and engaged in serious criminal conduct from approximately

February 2016 to February 2018. See PSR ft 11-27. Simpkins was a member of a drug trafficking

conspiracy smuggling large quantities of heroin from New Jersey to North Carolina. See id. As a

member ofthis conspiracy, Simpkins was accountable for distributing 301.402 grams ofheroin. See

id. ,r 27. Simpkins is a recidivist with convictions for narcotic equipment possession, possession of

cocaine (two counts), possession ofmarijuana, drug offense, resisting a public officer, larceny from

the person, breaking and entering of a motor vehicle, forgery of an instrument, uttering a forged

instrument, possession with intent to sell and deliver cocaine, larceny of chose in action, breaking

or entering, possession with intent to sell or deliver marijuana, and possession with intent to sell or

deliver schedule I controlled substances (two counts). See id.        ft 32-47.    Simpkins also has

performed poorly on supervision. See id. ft 37-39, 43, 45-47. Nonetheless, Simpkins has taken

some positive steps while incarcerated on his federal sentence. See [D.E. 173] 9.

       The court has considered Simpkins's exposure to COVID-19, his vaccination status, his

family medical history, his age, his race, his family circumstances, his rehabilitation efforts, that he

has served over 30 months ofhis federal sentence, and his release plan. Cf. Pe_ru,er v. United States,

562 U.S. 476, 480-81 (2011); High, 997F.3dat 187-91; United Statesv. McDonald, 986F.3d402,

412 (4th Cir. 2021); United States v. Martin, 916 F.3d 389, 398 (4th Cir. 2019). Having considered

the entire record, the steps that the BOP has taken to address COVID-19 and to vaccinate Simpkins,

the section 3SS3(a) factors, Simpkins's arguments, the government's persuasive response, and the

need to punish Simpkins for his serious criminal behavior, to incapacitate Simpkins, to promote

respect for the law, to deter others, and to protect society, the court declines to grant Simpkins's

                                                   7

            Case 7:18-cr-00094-D Document 226 Filed 06/15/21 Page 7 of 8
motion for compassionate release. See,~, Chavez-Meza v. United States, 138 S. Ct. 1959,

1966--68 (2018); High, 997 F.3d at, 187-91; Ruffin 978 F.3d at 1008--09; Chambliss, 948 F.3d at

693-94; United States v. Hill, No. 4:13-CR-28-BR, 2020 WL 205515, at *2 (E.D.N.C. Jan. 13,

2020) (unpublished), aff'd, 809 F. App'x 161 (4th Cir. 2020) (per curiam) (unpublished).

       As for Simpkins's request for home confinement, Simpkins seeks relief under the CARES

Act. See [D.E. 173] 1. The CARES Act does not provide this court with the authority to grant home

confinement. See United States v. Brummett, No. 20-5626, 2020 WL 5525871, at •2 (6th Cir. Aug.

19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely with the

Attorney General and the BOP."); United States v. McCoy, No. 3:19-CR-35-KDB-DCK, 2020 WL

5535020, at *1 (W.D.N.C. Sept. 15, 2020) (unpublished); United States v. Gray, No.

4:12-CR-54-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (unpublished). Thus, the

court dismisses Simpkins' s request for home confinement.

                                               II.

       In sum, the court DENIES Simpkins's motion for compassionate release [D.E. 173], and

DIS:MISSES Simpkins's request for home confinement.

       SO ORDERED. This IS" day of June 2021.



                                                       JSC.DEVERID
                                                       United States District Judge




                                               8

           Case 7:18-cr-00094-D Document 226 Filed 06/15/21 Page 8 of 8
